DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on May 31, 2022, the applicants have filed a RCE.
3. Claims 4-5, 7, 9, 12, 14, 16-17 and 19-30 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on May 31, 2022 have been fully considered but they are not persuasive regarding new matter. The applicants point out several compounds in the specification to overcome this rejection. The examiner has gone through each of these compounds mentioned in applicant’s response. All these compounds have phenyl ring either disubstituted or trisubstituted with Cl, F, OH, OCH3, imidazolyl, pyrazolyl, pyridine and thiazolyl groups. There is not even a single compound present in the whole specification where phenyl group is only mono-substituted with these substituents. Similarly, there is no compound in the whole specification where pyridine ring is mono-substituted with F group. The proviso in claim 4 encompasses compounds where phenyl or pyridine ring is also mono-substituted with these substituents. Therefore, the proviso does introduce new matter since such compounds are not disclosed in the specification.
Conclusion
5. Rejection of claims 4-5, 12, 17, 19 and 24-30 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
                            NEW       GROUNDS     OF     REJECTION
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claims 4, 5, 17 and 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Axford (U.S. Patent 9,040,712 B2).
Axford discloses compounds of formula (X) and its salts for treating Spinal Muscular Atrophy (SMA). The compounds, 11 (see col. 155), 14 (see col. 157), example 28 (see col. 67), 41 (see col. 171), 56 (see col. 179), 57 (see col. 181), 66 (see col. 185) and 67-68 (see col. 187) disclosed by Axford anticipate the instant claims when phenyl ring is substituted with alkyl, haloalkyl and heteroaryl group in the instant compounds.

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. Claims 24, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Axford (U.S. Patent 9,040,712 B2).
Axford discloses compounds of formula (X) and its salts for treating Spinal Muscular Atrophy (SMA). The compounds, 11 (see col. 155), 14 (see col. 157), example 28 (see col. 67), 41 (see col. 171), 56 (see col. 179), 57 (see col. 181), 66 (see col. 185) and 67-68 (see col. 187) disclosed by Axford meet all the limitations of the instant claims when phenyl ring is substituted with alkyl, haloalkyl and heteroaryl group in the instant compounds except that Axford does not mention salts of these compounds. However, Axford does teach using compounds of formula (X) and its salts for treating SMA (see claims 1-3) as well as abstract. Therefore, it would have been obvious to one skilled in the art to prepare salts of these compounds and pharmaceutical compositions comprising them for treating SMA with reasonable expectation of success.

Allowable Subject Matter
10. Claims 7, 9, 14, 16 and 20-23 are allowed.

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625